ACCEPTED
                                                                                        12-17-00294-CR
                                                                            TWELFTH COURT OF APPEALS
                                                                                         TYLER, TEXAS
                                                                                     11/29/2017 3:43 PM
                                                                                              Pam Estes
                                                                                                 CLERK

                               NO. 12-17-00294-CR

EMMETT ASBURY                             § IN THE COURT OF APPEALS
                                                              FILED IN
                                                             12th COURT OF APPEALS
                                                                  TYLER, TEXAS
VS.                                       §    FOR THE TWELFTH
                                                             11/29/2017 3:43:19 PM
                                                                    PAM ESTES
THE STATE OF TEXAS                        §    DISTRICT OF TEXAS Clerk

                            MOTION TO WITHDRAW

TO THE HONORABLE JUDGES OF SAID COURT:

      COMES NOW, MELISSA L. HANNAH, Attorney of record for EMMETT

ASBURY, Appellant in the above entitled and numbered appeal who files this

motion to withdraw as such attorney, and for such motion would respectfully show

the Court the following:

                                          I.

      Appellant's counsel has filed contemporaneously with this motion a brief in

compliance with Anders v. California 386 U.S. 738, 18 L.Ed.2d 493,87 S.Ct. 1396

(1967). A copy of the complete record has been furnished to Appellant.

                                         II.

      In accordance with the provisions of In re Schulman, 252 S.W.3d 403 (Tex.

Crim. App. 2008), Movant requests that upon consideration of said brief, he be

allowed to withdraw so that Appellant may file, if he so chooses, a pro se brief.

      Wherefore, it is respectfully requested that the undersigned counsel be granted

permission to with draw as attorney of record for Appellant.
                                             Respectfully submitted,




                                             ______________________________
                                             Melissa L. Hannah
                                             State Bar No. 24035530
                                             204 E. Lufkin Ave.
                                             Lufkin, Texas 75901
                                             Telephone: (936)632-6350
                                             Facsimile: (936)632-6355
                                             Attorney for Appellant




                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Motion has been
served on Appellant and Bennie Schiro, District Attorney, the attorney of record for
the State, on November 29 2017.




                                             ______________________________
                                             Melissa L. Hannah